AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON JANUARY 20, 2010 REGISTRATION NOS. 333-124214 811-21757 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] POST-EFFECTIVE AMENDMENT NO. 45 AND/OR REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] POST-EFFECTIVE AMENDMENT NO. 41 THE AMERICAN INDEPENDENCE FUNDS TRUST (EXACT NAME OF REGISTRANT AS SPECIFIED IN CHARTER) , MEZZANINE NEW YORK, NY 10017 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: (646) 747-3477 ERIC RUBIN, PRESIDENT AMERICAN INDEPENDENCE FINANCIAL SERVICES, LLC , MEZZANINE NEW YORK, NY 10017 COPIES TO: JON RAND DECHERT LLP 1 NEW YORK, NY 10036-6797 IT IS PROPOSED THAT THIS FILING WILL BECOME EFFECTIVE (CHECK APPROPRIATE BOX): [ ] IMMEDIATELY UPON FILING PURSUANT TO PARAGRAPH (b) [ ] ON (DATE) PURSUANT TO PARAGRAPH (b)(1) [ ] 60 DAYS AFTER FILING PURSUANT TO PARAGRAPH (a)(1) [ ] ON (DATE) PURSUANT TO PARAGRAPH (A)(1) [X] 75 DAYS AFTER FILING PURSUANT TO PARAGRAPH (a)(2) [ ] ON (DATE) PURSUANT TO PARAGRAPH (a)(2) OF RULE 485 IF APPROPRIATE, CHECK THE FOLLOWING BOX: [ ] THIS POST-EFFECTIVE AMENDMENT DESIGNATES A NEW EFFECTIVE DATE FOR A PREVIOUSLY FILED POST-EFFECTIVE AMENDMENT. April , 2010 American Independence Funds Trust Prospectus Institutional Class Class A (Ticker/CUSIP) (Ticker/CUSIP) American Independence Active Treasury Management Fund [TBD] [TBD] 026762435 026762427 American Independence Active Treasury Management Bull/Bear Fund [TBD] [TBD] 026762419 026762393 NOT FDIC Insured. May lose value. No bank guarantee. The Securities and Exchange Commission has not approved or disapproved of these securities. Further, it has not determined that this prospectus is accurate or complete. Any representation to the contrary is a criminal offense. American Independence Financial Services, LLC is a limited liability company. The Notice of Privacy Policy and Practices of the Funds is included with this Prospectus, but is not considered to be a part of the Prospectus. 1 Inside This Prospectus The Fund Summaries for each Fund include (1) Investment Objectives/Goals; (2) Fees and Expenses of the Fund; (3) Principal Investment Strategies, Risks and Performance; (4) Portfolio Management; (5) Purchase and Sale Information; (6) Tax Information and (7) Financial Intermediary Compensation. FUND SUMMARY  ACTIVE TREASURY MANAGEMENT FUND 3 FUND SUMMARY  ACTIVE TREASURY MANAGEMENT BULL/BEAR FUND 7 MORE ABOUT THE FUNDS 12 Additional Information About the Funds Investment Strategies 12 Related Risks 14 Fund Management 16 INVESTING WITH THE FUNDS 17 Choosing a Class of Shares 17 Opening an Account 19 Exchanging Shares 21 Redeeming From Your Account 21 Other Shareholder Servicing Information 22 Calculating Share Price 25 Distribution and Service (12b-1) Fee Plan 26 Dividends, Distributions and Taxes 27 FINANCIAL HIGHLIGHTS 29 SERVICE PROVIDERS 30 NOTICE OF PRIVACY POLICY & PRACTICES 31 ADDITIONAL INFORMATION 32 2 Active Treasury Management Fund FUND SUMMARY  ACTIVE TREASURY MANAGEMENT FUND Investment Objectives/Goals. The Funds goal is to maximize investors total return through capital appreciation and current income as is consistent with liquidity and safety of principal. Fees and Expenses of the Fund. This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts on purchases of Class A shares if you and your family invest, or agree to invest in the future, at least $100,000 in the Fund. More information about these and other discounts is available from your financial professional and in Investing With The Fund starting on page of the Funds Prospectus. The table does not reflect charges that may be imposed in connection with an account through which you hold Fund shares. A broker dealer or financial institution maintaining an account through which you hold fund shares may charge separate account, service or transaction fees on the purchase or sale of Fund shares that would be in addition to the fees and expenses shown here. Institutional Class A Class Shares Shares Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) None 2.25 % Maximum Deferred Sales Charge (Load) (as a percentage of the Net Asset Value purchase) None None (1 ) Redemption Fee None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fee 0.40 % 0.40 % Distribution (12b-1) and Service Fees None 0.25 % Other Expenses 0.68 % 0.68 % Acquired Fund Fees and Expenses 0.00 % 0.00 % Total Annual Fund Operating Expenses 1.08 % 1.33 % Fee Waivers and Expense Reimbursements -0.33 % -0.33 % Net Expenses 0.75 % 1.00 % (1) Class A shares that are purchased in amounts of $1,000,000 or more will be assessed a 1.0% CDSC if they are redeemed within one year of the date of purchase and a 0.50% CDSC if redeemed after the first year and within the second year. (2) The Board approved a Rule 12-b1 plan with a 0.25% distribution fee for Class A. In addition, the Board approved a Shareholder Services Plan for Class A shares which would provide for a fee paid monthly at an annual rate of up to 0.25%. At the present time, the Fund is not assessing a 12b-1 fee. Should the Fund wish to impose this fee, the implementation must be approved by the Board and shareholders must be provided with 60 days prior notice. (3) Other Expenses and Acquired Fund Fees and Expenses are based on estimated amounts for the current fiscal year. 3 (4) The Fund is required to disclose Acquired Fund Fees and Expenses in the above fee table. Acquired Fund Fees and Expenses are indirect fees that funds incur from investing in the shares of other mutual funds (Acquired Fund(s)). The indirect fee represents a pro rata portion of the cumulative expenses charged by the Acquired Fund. Acquired Fund Fees and Expenses are reflected in the Acquired Funds net asset value. Without Acquired Fund Fees and Expenses, the Total Annual Fund Operating Expenses would have been 1.08% and 1.33% for the Institutional Class Shares and Class A Shares, respectively. (5) AIFS has contractually agreed to reduce the management fee and reimburse expenses until March 1, 2011 in order to keep the Total Annual Fund Operating Expenses at 0.75% of the Funds average net assets for the Institutional Class Shares and 1.00% of the Funds average net assets for the Class A. The contractual expense limitation does not apply to Acquired Fund Fees and Expenses. The Adviser is permitted to seek reimbursement from the Fund, subject to limitations, for fees it waived and Fund expenses it paid in any fiscal year of the Fund over the following three fiscal years, as long as the reimbursement does not cause the Funds operating expenses to exceed the expense cap. Example Based on the costs above, this example helps you compare the expenses of each share class with those of other mutual funds. The example assumes the expenses above remain the same. It also assumes that you invested $10,000, earned 5% annual returns and reinvest all dividends and distributions. This is only an example; actual expenses may be different. Because this example is hypothetical and for comparison only, your actual costs will be different. Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or "turns over" its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in the annual fund operating expenses or in the Example, affect the Fund's performance. The Fund has not yet commenced operations, and therefore, has no portfolio turnover rate to report. Principal Investment Strategies, Risks and Performance. Principal Strategies. Under normal market conditions, the Fund intends to invest in the following manner: > At least 80% of its net assets, plus borrowings for investment purposes, will be invested in U.S. Treasury securities; The Fund will maintain an average duration between roughly 0 and approximately 11 years; 100% of the Funds total assets will be invested in U.S. dollar-denominated securities; and The Fund may invest in derivatives, including options and futures, for hedging and non-hedging purposes, such as to manage the effective duration of the Fund or as a substitute for direct investment. Main types of securities the Fund may hold: U.S. Treasury securities Short term money market securities Derivatives, including options and futures Principal Risks. Before investing in the Fund, you should carefully consider your own investment goals, the amount of time you are willing to leave your money invested and the amount of risk you 4 are willing to take. The Fund is subject to management risk and may not achieve its objective if the advisers expectations regarding particular securities or markets are not met. A summary of the principal risks of investing in the Fund can be found below. Interest Rate Risk . Debt securities are subject to the risk that the market value will decline because of rising interest rates. A rise in interest rates generally means a fall in bond prices and, in turn, a fall in the value of your investment. Debt securities with longer durations tend to be more sensitive to changes in interest rates, usually making them more volatile than debt securities with shorter durations. Derivatives Risk . Derivatives are subject to the risk of changes in the market price of the security, credit risk with respect to the counterparty to the derivative instrument, and the risk of loss due to changes in interest rates. The use of certain derivatives, including futures contracts, may also have a leveraging effect, which may increase the volatility of the Portfolio. The use of derivatives may reduce returns for the Fund. The Fund is diversified under the Investment Company Act of 1940, as amended (the 1940 Act). Investments in the Fund are not deposits or obligations of, or guaranteed or endorsed by, any bank and are not insured or guaranteed by the FDIC, the Federal Reserve Board or any other government agency. You could lose money if you sell when the Funds share price is lower than when you invested. More information about fund risks, including additional risk factors not discussed above, is included in Fund Details and the Fund's Statement of Additional Information. Past Performance. The Fund has not commenced operations as of the date of this prospectus, and, therefore, has no reportable performance history. Once the Fund has operated for at least one calendar year, a bar chart and performance table will be included in the prospectus to show the performance of the Fund. An appropriate broad-based index also will be included in the performance table. Although past performance of a Fund is no guarantee of how it will perform in the future, historical performance may give you some indication of the risks of investing in the Fund. The returns for Class A and Institutional Class will differ because of differences in expenses of each class. Portfolio Management. Investment Adviser. The investment adviser for the Fund is American Independence Financial Services, LLC (AIFS or the Adviser). The managers responsible for the day to day management of the Fund are shown below. Managed the Fund Manager Name Primary Title Since T. Kirkham Kirk Barneby Chief Strategist & Portfolio Manager, Taxable Fixed Income 2010 Glenn Dorsey Portfolio Manager 2010 For additional information about the Adviser and portfolio managers, please refer to the Fund Management section starting on page of this Prospectus. For more information regarding portfolio managers compensation, other accounts managed by the portfolio managers and the portfolio managers ownership of securities of the Funds they manage, please consult the SAI. 5 Purchase and Sale Information. Purchase minimums Institutional Class A Class Shares Shares Initial Purchase $ 3,000,000 $ 5,000 Subsequent Purchases $ 5,000 $ 250 How to purchase shares through Foreside Distribution Services, LP (the Distributor) through banks, brokers and other investment representatives by completing an application and sending a check to the Fund at the address below (an application can be obtained through the Funds website at www.aifunds.com or by calling (888) 266-8787): American Independence Funds P.O. Box 8045 Boston, MA 02266-8045 Shares of the Fund may not be available for sale in all states. Consult your investment representative or institution for specific information. Orders received by your broker or Service Organization for the Fund in proper order prior to the determination of net asset value and transmitted to the Fund prior to the close of its business day which is currently 4:00 p.m. Eastern Time, will become effective that day. How to redeem shares In general, you may redeem shares on any business day: through Foreside Distribution Services, LP (the Distributor) through banks, brokers and other investment representatives by calling (888) 266-8787 or by writing to the Fund at the address below: American Independence Funds P.O. Box 8045 Boston, MA 02266-8045 Tax Information. The Fund intends to make distributions that may be taxed as ordinary income or capital gains, except when your investment is in an IRA, 401(k) plan or other tax-advantaged investment plan. Financial Intermediary Compensation. If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediarys Web site for more information. 6 Active Treasury Management Bull/Bear Fund FUND SUMMARY  ACTIVE TREASURY MANAGEMENT BULL/BEAR FUND Investment Objectives/Goals. The Funds goal is to maximize investors total return through capital appreciation and current income as is consistent with liquidity and safety of principal. Fees and Expenses of the Fund. This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts on purchases of Class A shares if you and your family invest, or agree to invest in the future, at least $50,000 in the Fund. More information about these and other discounts is available from your financial professional and in Investing With The Fund starting on page of the Funds Prospectus. The table does not reflect charges that may be imposed in connection with an account through which you hold Fund shares. A broker dealer or financial institution maintaining an account through which you hold fund shares may charge separate account, service or transaction fees on the purchase or sale of Fund shares that would be in addition to the fees and expenses shown here. Institutional Class Class A Shares Shares Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) None 4.25 % Maximum Deferred Sales Charge (Load) (as a percentage of the Net Asset Value purchase) None (1 ) None Redemption Fee None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fee 0.50 % 0.50 % Distribution (12b-1) and Service Fees None 0.35 % Other Expenses 0.53 % 0.53 % Acquired Fund Fees and Expenses 0.11 % 0.11 % Total Annual Fund Operating Expenses 1.14 % 1.49 % Fee Waivers and Expense Reimbursements -0.15 % -0.15 % Net Expenses 0.99 % 1.34 % (1) Class A shares that are purchased in amounts of $1,000,000 or more will be assessed a 1.00% CDSC if they are redeemed within one year of the date of purchase and a 0.50% CDSC if redeemed after the first year and within the second year. (2) The Board approved a Rule 12-b1 plan with a 0.25% distribution fee for Class A. In addition, the Board approved a Shareholder Services Plan for Class A shares which would provide for a fee paid monthly at an annual rate of up to 0.25%. At the present time, the Fund is waiving 0.15% of the 12b-1 fee. (3) Other Expenses and Acquired Fund Fees and Expenses are based on estimated amounts for the current fiscal year restated. (4) The Fund is required to disclose Acquired Fund Fees and Expenses in the above fee table. Acquired Fund Fees and Expenses are indirect fees that funds incur from investing in the shares of other mutual funds (Acquired 7 Fund(s)). The indirect fee represents a pro rata portion of the cumulative expenses charged by the Acquired Fund. Acquired Fund Fees and Expenses are reflected in the Acquired Funds net asset value. Without Acquired Fund Fees and Expenses, the Total Annual Fund Operating Expenses would have been 1.03% for the Institutional Class Shares and 1.38% for Class A Shares. (5) Pursuant to an operating expense limitation agreement between the Adviser and the Fund, the Adviser has agreed to waive its fees and/or absorb expenses of the Fund to ensure that Total Annual Operating Expenses do not exceed 0.99% of the Funds average net assets for the Institutional Class Shares and 1.34% of the Funds average net assets for the Class A Shares. The Adviser is permitted to seek reimbursement from the Fund, subject to limitations, for fees it waived and Fund expenses it paid in any fiscal year of the Fund over the following three fiscal years, as long as the reimbursement does not cause the Funds operating expenses to exceed the expense cap. Example Based on the costs above, this example helps you compare the expenses of each share class with those of other mutual funds. The example assumes the expenses above remain the same. It also assumes that you invested $10,000, earned 5% annual returns and reinvest all dividends and distributions. This is only an example; actual expenses may be different. Because this example is hypothetical and for comparison only, your actual costs will be different. 1 Year 3 Year Institutional Class Shares $ 101 $ 345 Class A Shares $ 556 $ 860 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or "turns over" its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in the annual fund operating expenses or in the Example, affect the Fund's performance. The Fund has not yet commenced operations, and therefore, has no portfolio turnover rate to report. Principal Investment Strategies, Risks and Performance. Principal Strategies. Under normal market conditions, the Fund intends to invest in the following manner: > At least 80% of its net assets, plus borrowings for investment purposes, will be invested in U.S. Treasury securities or Treasury related ETFs; The Fund expects to maintain an average duration between -11 and 11 years; 100% of the Funds total assets will be invested in U.S. dollar-denominated securities; and The Fund may invest in derivatives, including options and futures, for hedging and non-hedging purposes, such as to manage the effective duration of the Fund or as a substitute for direct investment. Main types of securities the Fund may hold: U.S. Treasury securities Treasury related Exchange-traded funds (ETFs) Futures, Options, Swaps and other types of derivative instruments Principal Risks. Before investing in the Fund, you should carefully consider your own investment goals, the amount of time you are willing to leave your money invested and the amount of risk you are willing to take. The Fund is subject to management risk and may not achieve its objective if the 8 advisers expectations regarding particular securities or markets are not met. A summary of the principal risks of investing in the Fund can be found below. Interest Rate Risk. Debt securities are subject to the risk that the market value will decline because of rising interest rates. A rise in interest rates generally means a fall in bond prices and, in turn, a fall in the value of your investment. Debt securities with longer durations tend to be more sensitive to changes in interest rates, usually making them more volatile than debt securities with shorter durations. Concentration Risk . Since a large percentage of the Funds assets will be invested in the securities of the U.S. Government and Treasury related ETFs, any change in the value of those securities could significantly affect the value of your investment in the Fund. Derivatives Risk . Derivatives are subject to the risk of changes in the market price of the security, credit risk with respect to the counterparty to the derivative instrument, and the risk of loss due to changes in interest rates. The use of certain derivatives, including futures contracts, may also have a leveraging effect, which may increase the volatility of the Portfolio. The use of derivatives may reduce returns for the Fund. Exchange Traded Funds (ETFs) Risks. The following are various types of risks to which the Fund is subject based the certain types of ETFs in which the Fund will be investing. General ETF Risk. The cost to a shareholder of investing in the Fund may be higher than the cost of investing directly in ETF shares and may be higher than other mutual funds that invest directly in equities. You will indirectly bear fees and expenses charged by the ETFs in addition to the Funds direct fees and expenses. Swap or Counter Party Risk . The inverse ETFs employed in the strategy utilize swaps and may entail certain risks, including, in some or all cases, aggressive investment techniques (futures contracts, options, forward contracts, swap agreements and similar instruments), correlation or inverse correlation, leverage and market price variance, all of which can increase volatility and decrease performance. The ETFs are non-diversified and may be more susceptible to single issuer risk than a more diversified fund. Tracking Error Risk. There is no assurance the ETFs the Fund may utilize will achieve their objectives. Additionally, since many ETFs are managed to reflect daily price change objectives, there will be a compounding effect if the ETFs are held for longer than one day. Non-Diversified Fund Risk . The Fund is non-diversified and therefore not required to meet certain diversification requirements under federal laws. The Fund may invest a greater percentage of its assets in the securities of an issuer. However, a decline in the value of a single investment could cause the Funds overall value to decline to a greater degree than if the Fund held a more diversified portfolio. The Fund is non-diversified under the 1940 Act, meaning that it may invest in a limited number of issuers. Investments in the Fund are not deposits or obligations of, or guaranteed or endorsed by, any bank and are not insured or guaranteed by the FDIC, the Federal Reserve Board or any other government agency. You could lose money if you sell when the Funds share price is lower than when you invested. More information about fund risks, including additional risk factors not discussed above, is included in Fund Details and the fund's Statement of Additional Information. 9 Past Performance. The Fund has not commenced operations as of the date of this prospectus, and, therefore, has no reportable performance history. Once the Fund has operated for at least one calendar year, a bar chart and performance table will be included in the prospectus to show the performance of the Fund. An appropriate broad-based index also will be included in the performance table. Although past performance of a Fund is no guarantee of how it will perform in the future, historical performance may give you some indication of the risks of investing in the Fund. The returns for Class A and Institutional Class will differ because of differences in expenses of each class. Portfolio Management. Investment Adviser. The investment adviser for the Fund is American Independence Financial Services, LLC (AIFS or the Adviser). The managers responsible for the day to day management of the Fund are shown below. Managed the Fund Manager Name Primary Title Since T. Kirkham Kirk Barneby Chief Strategist & Portfolio Manager, Taxable Fixed Income 2010 Glenn Dorsey Portfolio Manager 2010 For additional information about the Adviser and portfolio managers, please refer to the Fund Management section starting on page of this Prospectus. For more information regarding portfolio managers compensation, other accounts managed by the portfolio managers and the portfolio managers ownership of securities of the Funds they manage, please consult the SAI. Purchase and Sale Information. Purchase minimums Institutional Class A Class Shares Shares Initial Purchase $ 3,000,000 $ 5,000 Subsequent Purchases $ 5,000 $ 250 How to purchase shares through Foreside Distribution Services, LP (the Distributor) through banks, brokers and other investment representatives by completing an application and sending a check to the Fund at the address below (an application can be obtained through the Funds website at www.aifunds.com or by calling (888) 266-8787 American Independence Funds P.O. Box 8045 Boston, MA 02266-8045 Shares of the Fund may not be available for sale in all states. Consult your investment representative or institution for specific information. Orders received by your broker or Service Organization for the Fund in proper order prior to the determination of net asset value and transmitted to the Fund prior to the close of its business day which is currently 4:00 p.m. Eastern Time, will become effective that day. 10 How to redeem shares In general, you may redeem shares on any business day: through Foreside Distribution Services, LP (the Distributor) through banks, brokers and other investment representatives by calling (888) 266-8787 or by writing to the Fund at the address below American Independence Funds P.O. Box 8045 Boston, MA 02266-8045 Tax Information . The Fund intends to make distributions that may be taxed as ordinary income or capital gains, except when your investment is in an IRA, 401(k) plan or other tax-advantaged investment plan. Financial Intermediary Compensation. If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediarys Web site for more information. 11 MORE ABOUT THE FUNDS Additional Information About the Funds Investment Strategies. The investment objective, principal strategy and primary risks of each Fund are discussed individually above. Additional information on principal strategies can be found below and details on the various types of investments can be found in the SAIs. Investment Objective. Each Funds investment objective is fundamental, which means that it may be changed only with the approval of Fund shareholders. 80% Policy. Each Fund has a policy of investing at least 80% of its assets in securities that are consistent with the Funds name. If a Fund changes this policy, a notice will be sent to shareholders at least 60 days in advance of the change and this prospectus will be supplemented. Temporary Defensive Policy. For temporary defensive purposes, up to 100% of each Funds total assets may be invested in U.S. Treasury Bills, cash or cash equivalent securities. These defensive strategies may prevent the Funds from achieving its investment objective. Active Treasury Management Fund . The performance objective of the Fund is to outperform an index that the Adviser believes is an appropriate benchmark, specifically the Barclays Capital U.S. Treasury Index. The Barclays Capital U.S. Treasury Index is an unmanaged index that tracks all outstanding U.S. Treasury securities and represents the total rate of return of U.S. Treasury securities based on daily closing prices plus interest. The index is not available for investment and, unlike the Fund, does not incur expenses. As of December 31, 2009, the Barclays Capital U.S. Treasury Index had a duration of 5.13 years. The primary goal of the Active Treasury Management Strategy is total return with a secondary goal of income generation. By focusing exclusively on U.S. Treasury securities, the strategy minimizes or eliminates the risks (credit, prepayment, currency, liquidity, etc.) inherent in many other fixed income management approaches. The primary risk and source of potential value added is that of interest rate changes, which is the primary driver of returns for investment grade fixed income portfolios. The Adviser believes the strategy also offers advantages over a straight buy-and-hold, laddered bond portfolio by its ability to identify cyclical interest rate trends and, further, to capitalize on fluctuations of rates within those trends. The investment process is defined by the Advisers proprietary methodology, the Interest Rate Scorecard. The Scorecard is a highly disciplined, quantitative approach that is statistically based and employed to determine the interest rate outlook. The Scorecard is grounded in the basic economic theory of interest rate behavior and combines measures of economic growth and inflation expectations to identify cyclical interest rate trends. Technical factors are incorporated into the Interest Rate Scorecard to identify and opportunistically capture the overshooting interest rates frequently exhibit. The rate outlook is reviewed on a monthly basis to manage risk and take advantage of short term deviations from the general trend in rates. The duration of the portfolio is adjusted monthly to reflect the interest rate outlook from the Scorecard which falls in one of five categories. If the Scorecard indicates higher rates, the Adviser will position the portfolio with a duration of roughly 0 (implemented through the use of short term Treasury Bills) if the outlook is Fully Bearish or 50% of the benchmark (about 2.75 years) if it is Moderately Bearish. If the Scorecard is indeterminate the Adviser will match the duration of the benchmark (about 5.5 years). If the Scorecard signals lower rates, the Adviser will position the portfolio with a duration of 150% of the benchmark (about 8.25 years) if Moderately Bullish or 200% of the benchmark (about 11 years) if the outlook is Fully Bullish. The Adviser has been managing separate accounts utilizing the same strategy as the Fund since April 2009, and prior to that date one of the portfolio managers of the Adviser managed separate 12 accounts and a hedge fund at UBS that utilized a similar conceptual framework as the Fund. The Adviser employs two portfolio managers who are responsible for running the Interest Rate Scorecard on a monthly basis, selecting securities and trading. Although the value of the Funds shares will fluctuate, under normal market conditions the Funds adviser will seek to manage the magnitude of fluctuation by limiting the Funds duration to roughly 0 years to approximately 11 years. Duration measures the price sensitivity of a fixed-income security to a change in yield. The longer a securitys duration, the more sensitive it will be to changes in yield. Similarly, a fund with a longer average portfolio duration will be more sensitive to changes in interest rates than a fund with a shorter average portfolio duration. By way of example, the price of a bond fund with a duration of five years would be expected to fall approximately 5% if interest rates rose by one percentage point. Active Treasury Management Bull/Bear Fund . The performance objective of the Fund is to outperform an index that the Adviser believes is an appropriate benchmark specifically the Barclays Capital U.S. Treasury Index. The Barclays Capital U.S. Treasury Index is an unmanaged index that tracks all outstanding U.S. Treasury securities and represents the total rate of return of U.S. Treasury securities based on daily closing prices plus interest. The index is not available for investment and, unlike the Fund, does not incur expenses. As of December 31, 2009, the Barclays Capital U.S. Treasury Index had a duration of 5.13 years. The Fund seeks to achieve its investment objective primarily by investing in U.S. Treasury securities and Treasury related ETFs and by actively managing the duration of the Fund to reflect the Advisers outlook for interest rates. The primary goal of the Active Treasury Management Bull/Bear Strategy is total return with a secondary goal of income generation. It is the Advisers belief that these goals are best met utilizing U.S. Treasuries and Treasury related ETFs. By focusing exclusively on U.S. Treasury securities and Treasury related ETFs, the strategy minimizes or eliminates the risks (prepayment, currency, liquidity, etc.) inherent in many other fixed income management approaches. The primary risk and source of potential value added is that of interest rate changes, which is the primary driver of returns for investment grade fixed income portfolios. The Adviser believes the strategy also offers advantages over a straight buy-and-hold, laddered bond portfolio by its ability to identify cyclical interest rate trends and, further, to capitalize on fluctuations of rates within those trends. The investment process is defined by the Advisers proprietary methodology, the Interest Rate Scorecard. The Scorecard is a highly disciplined, quantitative approach that is statistically based and employed to determine the interest rate outlook. The Scorecard is grounded in the basic economic theory of interest rate behavior and combines measures of economic growth and inflation expectations to identify cyclical interest rate trends. Technical factors are incorporated into the Interest Rate Scorecard to identify and opportunistically capture the overshooting interest rates frequently exhibit. The rate outlook is reviewed on a monthly basis to manage risk and take advantage of short term deviations from the general trend in rates. The duration of the portfolio is adjusted monthly to reflect the interest rate outlook from the Scorecard which falls in one of five categories. If the Scorecard indicates higher rates, the Adviser will position the portfolio with a duration of roughly -11 years (implemented through the use of inverse ETFs) if the outlook is Fully Bearish or 50% of the benchmark (about 2.75 years) if it is Moderately Bearish. If the Scorecard is indeterminate the Adviser will match the duration of the benchmark (about 5.5 years). If the Scorecard signals lower rates, the Adviser will position the portfolio with a duration of 150% of the benchmark (about 8.25 years) if Moderately Bullish or 200% of the benchmark (about 11 years) if the outlook is Fully Bullish. The Adviser has been managing separate accounts utilizing the same strategy as the Fund since June 2009, and prior to that date one of the portfolio managers of the Adviser managed separate accounts and a hedge fund at UBS that utilized a similar conceptual framework as the Fund. The Adviser employs 2 portfolio managers who are responsible for running the Interest Rate Scorecard on a monthly basis, selecting securities and trading. 13 Although the value of the Funds shares will fluctuate, under normal market conditions the Funds adviser will seek to manage the magnitude of fluctuation by limiting the Funds duration to roughly -11 years to approximately 11 years. Duration measures the price sensitivity of a fixed-income security to a change in yield. The longer a securitys duration, the more sensitive it will be to changes in yield. Similarly, a fund with a longer average portfolio duration will be more sensitive to changes in interest rates than a fund with a shorter average portfolio duration. A fund with a negative duration will move inversely to a fund with a positive duration. By way of example, the price of a bond fund with a duration of five years would be expected to fall approximately 5% if interest rates rose by one percentage point. Related Risks. The main risks associated with investing in the Funds are summarized in Principal Investment Strategies, Risks and Performance section at the front of this prospectus under Fund Summary for each Fund. More details regarding these risks and additional risk associated with the Funds can be found below. Bond Market Risk . Some of the securities or other investment companies in which the Fund may invest are invested in a broad range of bonds or fixed-income securities. To the extent that a security or other investment company is so invested, the return on, and value of, an investment will fluctuate with changes in interest rates. Typically, when interest rates rise, the value of the fixed-income security declines (interest-rate risk). Conversely, when interests rates decline, the market value of a fixed-income security rises. Other factors may affect the market price and yield of fixed-income securities, including investor demand, changes in the financial condition of issuers of securities, government fiscal policy and domestic or worldwide economic conditions. Concentration risk. A Fund that invests more than 25% of its total assets in the securities of issuers in any one industry is exposed to the risk that factors affecting that industry will have a greater effect on the Fund than they would if the Fund invested in a diversified number of unrelated industries. Derivatives risk. The risks associated with derivative transactions are potentially greater than those associated with the direct purchase or sale of the underlying securities because of the additional complexity and potential for leverage. In addition, derivatives may create credit risk (the risk that a counterparty on a derivative transaction will not fulfill its contractual obligations), as well as legal, operations, reputational and other risks beyond those associated with the direct purchase or sale of the underlying securities to which their values are related. Duration Risk : Duration is a measure of the sensitivity of a security's price to changes in interest rates. The longer a security's duration, the more sensitive it will be to changes in interest rates. Similarly, a fund with a longer average Fund duration will be more sensitive to changes in interest rates than a fund with a shorter average Fund duration. By way of example, the price of a bond fund with duration of five years would be expected to fall approximately 5% if interest rates rose by one percentage point. Exchange-Traded Fund Risk . The Fund may invest in shares of ETFs. Shareholders bear both their proportionate share of the Funds expenses and similar expenses of the underlying investment company when the Fund invests in shares of another investment company. The price movement of an ETF may not track the underlying index and may result in a loss. If the Fund invests in closed-end investment companies, it may incur added expenses such as additional management fees and trading costs. ETFs are intended to provide investment results that, before expenses, generally correspond to the price and yield performance of the corresponding market index, and the value of their shares should, under normal circumstances, closely track the value of the indexs underlying component stocks. ETFs generally do not buy or sell securities, except to the extent necessary to conform their portfolios to the corresponding index. Because an ETF has operating expenses and transaction costs, while a market index does not, ETFs that track particular indices typically will be unable to match the performance of the index exactly. Investment in the Fund should be made with 14 the understanding that the ETFs in which the Fund invests will not be able to replicate exactly the performance of the indices they track because the total return generated by the securities will be reduced by transaction costs incurred in adjusting the actual balance of the securities and other ETF expenses, whereas such transaction costs and expenses are not included in the calculation of the total returns of the indices. Certain securities comprising the indices tracked by the ETFs may, from time to time, temporarily be unavailable. Interest Rate Risk . Debt securities are subject to the risk that the market value will decline because of rising interest rates. A rise in interest rates generally means a fall in bond prices and, in turn, a fall in the value of your investment. Debt securities with longer durations tend to be more sensitive to changes in interest rates, usually making them more volatile than debt securities with shorter durations. Leveraging Risks . ( Active Treasury Management Bull/Bear Fund Only ) Leverage involves special risks. There is no assurance that a Fund will leverage its portfolio or, if it does, that a Funds leveraging strategy will be successful. The Fund may be more volatile than if the Fund had not been leveraged because the leverage tends to exaggerate any effect of the increase or decrease in the value of the Funds portfolio securities. The Fund cannot assure you that the use of leverage will result in a higher return on your investment, and using leverage could result in a net loss on your investment. Registered investment companies such as the Fund are limited in their ability to engage in short selling and derivative transactions and are required to identify and earmark assets to provide asset coverage for short positions and derivative transactions. The Funds transactions in futures contracts, swaps and other derivatives could also affect the amount, timing and character of distributions to shareholders which may result in the Fund realizing more short-term capital gains and ordinary income subject to tax at ordinary income tax rates than it would if it did not engage in such transactions, which may adversely impact the Funds after-tax returns. Liquidity . Some of the securities in which the Funds invest may be or become relatively illiquid because they are thinly traded, they are subject to transfer restrictions, or the circumstances of the Fund's ownership of them give rise to practical or regulatory limits on the Fund's ability to liquidate quickly. The Fund may not be able promptly to liquidate those investments if the need should arise, and its ability to realize gains, or to avoid losses in periods of rapid market activity, may therefore be affected. In addition, the value assigned to such securities for purposes of determining a shareholder's share in the Fund's net profits and net losses may differ from the value the Fund is ultimately able to realize. Management Risk . The ability of the Fund to meet its investment objective is directly related to the sub-advisers investment strategies for the Fund. The value of your investment in the Fund may vary with the effectiveness of the Advisers research, analysis and asset allocation among portfolio securities. If the Advisers investment strategies do not produce the expected results, your investment could be diminished or even lost. Non-Diversified Fund Risk . ( Active Treasury Management Bull/Bear Fund Only ) The Fund is non-diversified and therefore not required to meet certain diversification requirements under federal laws. The Fund may invest a greater percentage of its assets in the securities of an issuer. However, a decline in the value of a single investment could cause the Funds overall value to decline to a greater degree than if the Fund held a more diversified portfolio. Options Risk . The Adviser may use a number of option strategies. Put options and call options typically have similar structural characteristics and operational mechanics regardless of the underlying instrument on which they are purchased or sold. A put option gives the purchaser of the option, upon payment of a premium, the right to sell, and the writer the obligation to buy, the underlying security, commodity, index, currency or other instrument at the exercise price. A call option, upon payment of a premium, gives the purchaser of the option the right to buy, and the seller the obligation to sell, the underlying instrument at the exercise price. 15 With certain exceptions, exchange listed options on individual securities are generally settled by physical delivery of the underlying security or currency, although in the future cash settlement may become available. Index options are cash settled for the net amount, if any, by which the option is "in-the-money" (i.e., where the value of the underlying instrument exceeds, in the case of a call option, or is less than, in the case of a put option, the exercise price of the option) at the time the option is exercised. Frequently, rather than taking or making delivery of the underlying instrument through the process of exercising the option, listed options are closed by entering into offsetting purchase or sale transactions that do not result in ownership of the new option. The Fund's ability to close out its position as a purchaser or seller of a listed put or call option is dependent, in part, upon the liquidity of the option market. Securities Lending Risk . To earn additional income, the Funds may lend their securities to qualified financial institutions. Although these loans are fully collateralized, a Funds performance could be hurt if a borrower defaults or becomes insolvent, or if the Fund wishes to sell a security before its return can be arranged. Fund Management The Investment Adviser The investment adviser for these Funds is American Independence Financial Services, LLC ("AIFS" or the "Adviser"). The Adviser is a Delaware limited liability company and is registered as an investment adviser under the Advisers Act. AIFS is based at 335 Madison Avenue, Mezzanine, New York, NY 10017. Under the supervision of the Board of Trustees, the Adviser is responsible for managing the Funds portfolios in accordance with each respective Funds goal and policies. In exchange for providing these services, the Adviser receives a management fee of 0.40% and 0.50% of average daily net assets for the Active Treasury Management Fund and the Active Treasury Management Bull/Bear Fund, respectively. A discussion regarding the basis for the Board's approval of the investment advisory agreements appears in the annual report to shareholders for the fiscal period ended October 31, 2009. Under a separate administration agreement, the Funds also pay the Adviser a fee of 0.125% for providing administrative services. Portfolio Managers T. Kirkham Kirk Barneby, Chief Strategist & Portfolio Manager, Taxable Fixed Income, joined AIFS in 2008. At AIFS he utilizes a proprietary discipline, grounded in the economic theory of interest rate behavior, to manage interest rate exposure or risk in clients bond portfolios. Prior to AIFS Mr. Barneby was a Managing Member of Old Iron Hill Capital Management, LLC employing quantitatively-oriented fixed income and multi-strategy investment approaches. Previously, he headed an investment group at UBS in New York that managed equity and bond portfolios with roughly $7 billion in assets. Earlier, in the 1980s, Mr. Barneby was part of a team at Continental Can that made asset allocation decisions for the companys pension plan. He began his career in the Economics Department at First National City Bank (Citibank) in the early 1970s. Glenn Dorsey , Portfolio Manager, joined AIFS in January 2009. Before joining AIFS, Mr. Dorsey was the founder of Reveille Asset Management where he worked as a Portfolio Manager from July 2006 until January 2009. Prior to starting Reveille, Mr. Dorsey was a portfolio manager with Jamison Prince Asset Management from December 2004 to July 2006, Lyon Stubbs & Tompkins from March 1994 to December 2004, Mitchell Hutchins from January 1990 to March 1994 and Bankers Trust Company 16 from June 1986 to June 1990. Mr. Dorsey has been in the financial services industry for 24 years and is a Chartered Financial Analyst. INVESTING WITH THE FUNDS In this section, you will find information on how to invest in the Funds, including how to buy, sell and exchange fund shares. It is also the place to look for information on transaction policies, dividends, taxes, and the many services and choices you have as an American Independence Funds shareholder. You can find out more about the topics covered here by contacting the American Independence Funds, speaking with your financial representative or a representative of your workplace retirement plan or other investment provider. Choosing a Class of Shares The Funds offer two classes of shares, Institutional Class shares and Class A shares. The choice between share classes is largely a matter of the type of investor. Please see the expenses listed for each Fund and the following sales charge schedules before making your decision. Institutional Class Shares . Institutional Class Shares of the Funds are offered at net asset value without a sales load. Purchases of Institutional Class shares may only be made by one of the following types of "Institutional Investors": (1) trusts, or investment management and other fiduciary accounts managed or administered by AIFS or its affiliates or correspondents pursuant to a written agreement, (2) any persons purchasing shares with the proceeds of a distribution from a trust, investment management and other fiduciary account managed or administered by AIFS or its affiliates or correspondents, pursuant to a written agreement, and (3) other persons or organizations authorized by the Distributor. The Trust and the Distributor reserve the right to waive or reduce the minimum initial investment amount with respect to certain accounts. All initial investments should be accompanied by a completed Purchase Application, a form of which accompanies this Prospectus. The minimum initial investment amount for the Institutional Class Shares is $3,000,000, and the minimum for subsequent investments is $5,000. The Fund may waive its minimum purchase requirement or may reject a purchase order if it considers it in the best interest of the Fund and its shareholders. See "Anti-Money Laundering Program" at the end of this section and the "Market Timing Policies" section. Class A Shares . Class A Shares of the Funds are offered with a front-end sales charge and volume reductions. For purchases of $1,000,000 or more a CDSC of 1.00% will be assessed if redeemed within one year of purchase and 0.50% CDSC will be assessed if redeemed after the first year and within the second year. The minimum investment for Class A Shares is $5,000. Subsequent investments are $250. Class A Share Sales Charge Schedule. If you choose to buy Class A shares, you will pay the Public Offering Price ( POP ) which is the Net Asset Value (NAV) plus the applicable sales charge. Since sales charges are reduced for Class A share purchases above certain dollar amounts, known as breakpoint levels, the POP is lower for these purchases. The dollar amount of the sales charge is the difference between the POP of the shares purchased (based on the applicable sales charge in the table below) and the net asset value of those shares. Because of rounding in the calculation of the POP , the actual sales charge you pay may be more or less than that calculated using the percentages shown below. At its discretion, the Distributor may provide the Broker-Dealer the full front-end sales charge. 17 Active Treasury Management Fund: Front -End Front -End Broker- Sales Charge Sales Charge Dealer as % of Public as % of Net Amount of Offering Price Amount Sales Amount of Purchase Invested Concession Less than $100,000 2.25
